 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRicks Construction Company, Inc. and GeneralTeamsters & Food Processing Local Union No.87, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 31-CA-9657June 27, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge filed on December 21, 1979, byGeneral Teamsters & Food Processing Local No.87, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,herein called the Union, and duly served on RicksConstruction Company Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 31, issued a complaint on January 15,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November13, 1979, following a Decision and Direction ofElection by the Regional Director for Region 31,an election was held in Case 31-RC-4572, and onNovember 27, 1979, the Union was duly certifiedas the exclusive collective-bargaining representativeof Respondent's employees in the unit found appro-priate;' and that, commencing on or about Novem-ber 30, 1979, and at all times thereafter, Respond-ent has refused, and continues to date to refuse, tobargain collectively with the Union as the exclu-sive bargaining representative, although the Unionhas requested and is requesting it to do so. On Jan-uary 23, 1980, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.On February 19, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February22, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowOfficial notice is taken of the record in the representation proceed-ing. Case 31-RC-4572. as the term "record" is defined in Secs. 102 68and 102 69(g) of the Board's Rules and Regulations, Series 8, as amendedSee LIV Electrorytem Inm. l: 166 NLRB 918 (1967). enfd 388 F2d 683(4th Cir 1968); Golden 4g' Bcvruage Co., 167 NLRB 151 (1967), enlfd 415F 2d 26 (5th Cir .t1969), Ilrtipe Co sv Penello. 269 F Supp 573(DCVa 1967): Follettr Corp.. h64 NL.RB .78 (1967.) enfd 397 F2d 91(7th Cir 1968); Sec 9(d) of Ihe NL.RA. as amended250 NLRB No. 40Cause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent essentiallycontests the validity of the Union's certification.Although Respondent admits that it performs serv-ices valued in excess of $50,000 for another corpo-ration, it denies the complaint's allegations con-cerning the business operations of that corporationbased on Respondent's "insufficient information" toplead otherwise, and denies that it is an employerengaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and(7) of the Act. The General Counsel contends thatRespondent is improperly seeking to litigate issueswhich were raised and decided in the representa-tion case. We agree with the General Counsel.Review of the record herein, including therecord in Case 31-RC-4572, reveals that Respond-ent's position was litigated and decided in the rep-resentation proceeding. In that proceeding Re-spondent was given adequate opportunity to pres-ent evidence that it has not engaged in commercewithin the meaning of the Act. The evidence andlegal position of Respondent were considered andevaluated by the Regional Director in his Decisionand Direction of Election to which Respondentfiled no exceptions. Respondent is therefore at-tempting to relitigate in this proceeding issueswhich were or could have been raised and deter-mined in the prior representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist herein! See Pittsburgh Plat' Glua (to x N' L R. B 313 U S 146, 162 (1941);Rules and Regulaltions of the Board, Secs 102.67(ff and 102 69(c).25( RICKS CONSTRUCTION CO., INC.which would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, in the course and conduct of itsbusiness operations, annually performs services atthe Elk Hills Naval Reserve valued in excess of$50,000 for Williams Brothers Engineering, hereincalled Williams.Williams is a Delaware corporation with its prin-cipal place of business in Tulsa, Oklahoma. Wil-liams is engaged in the supervision of the explora-tion, drilling, and production of petroleum prod-ucts, as an agent for the United States Governmentacting through the Secretary of the Navy, at theElk Hills Naval Petroleum Reserve Number One inKern County, California, and received in excess of$50,000 per month net operating fee from theUnited States Government during the same periodof time described above.Williams in the course and conduct of its oper-ations annually purchases and receives at its ElkHills operation, products, goods, and materialsvalued in excess of $50,000 directly from pointsoutside the State of California.The operations of Respondent in conjunctionwith the operations of Williams described abovehave a substantial impact on the national defense ofthe United States.Respondent, in the course and conduct of its op-erations, bought and received at its Bakersfield,California, facility products, goods, and materialsvalued in excess of $5,000 directly form points out-side the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters & Food Processing LocalUnion No. 87, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All roustabouts, lead roustabouts, crane opera-tor, backhoe operator, pushers, and workingforemen employed by the Respondent at ElkHills Naval Reserve, but excluding all officeclerical employees, professional employees,guards, all other employees, and supervisors asdefined in the Act.2. The certificationOn November 13, 1979, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 31, designatedthe Union as their representative for the purpose ofcollective bargaining with the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit on No-vember 27, 1979, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The 8(a)(5) ViolationsCommencing on or about November 28, 1979,and continuing at all times thereafter, the Unionhas requested Respondent to bargain collectivelywith it as the exclusive collective-bargaining repre-sentative of all the employees in the above-de-scribed unit. Commencing on or about November30, 1979, and continuing at all times thereafter todate, Respondent has refused, and continues torefuse, to recognize and bargain with the Union asthe exclusive representative for collective bargain-ing of all employees in said unit.By letter dated November 30, 1979, and at alltimes thereafter, the Union has requested and con-tinues to request that Respondent furnish it withcertain relevant and necessary information for thepurposes of collective bargaining.3Since on or3 The Union seeks information relating to the following subjects: A listof all employees: seniority dates of all employees: rate of pay of all em-ployees: list of all classifications. including the minimum and maximumrate range, minimum and maximum wages per hour and the rate range ofeach employee and also the method of progression, a copy of the insur-ance plan (including the amount the company pays and the amount theemployee pays): the numbher of paid holidays in effect at the Employer'splant; pension plan and seserance plan. if anr,; requirements and amountof sac.ation incentive plan. if an): night shift premium: and anis otherbenefit or prls llegc thait the emplosee noAs receivc251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout November 30, 1979, Respondent has failedand refused, and continues to fail and refuse, to fur-nish the Union with the described information.Accordingly, we find that the Respondent has,since November November 30, 1979, and at alltimes thereafter, refused to provide relevant andnecessary information for the purpose of collectivebargaining and refused to bargain collectively withthe Union as the exclusive representative of theemployees in the appropriate unit, and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, provide the Union with the relevantand necessary information for collective bargainingand bargain collectively with the Union as the ex-clusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir.1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Ricks Construction Company, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. General Teamsters & Food Processing LocalUnion No. 87, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica is a labor organization within the meaningof Section 2(5) of the Act.3. All roustabouts, lead roustabouts, crane opera-tor, backhoe operator, pushers, and working fore-men employed by the Employer at Elk Hill NavalReserve, but excluding all office clerical employ-ees, professional employees, guards, all other em-ployees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since November 27, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about November 30, 1979,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By refusing on or about November 30, 1979and at all times thereafter, to provide the above-named labor organization with certain relevant andnecessary information requested by it for the pur-pose of collective bargaining, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.7. By the aforesaid refusals to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Ricks Construction Company, Inc., Bakersfield,252 RICKS CONSTRUCT ION C).. INCCalifornia, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with General Teamsters& Food Processing Local Union No. 87, Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, as the exclu-sive bargaining representative of its employees inthe following appropriate unit:All roustabouts, lead roustabouts, crane opera-tor, backhoe operator, pushers, and workingforemen employed by the Employer at ElkHills Naval Reserve, but excluding all officeclerical employees, professional employees,guards, all other employees, and supervisors asdefined in the Act.(b) Refusing to provide the above-named labororganization with the relevant and necessary infor-mation requested by it for the purpose of collectivebargaining.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, provide the above-named labororganization with the relevant and necessary infor-mation requested by it for the purpose of collectivebargaining.(c) Post at its place of business at Bakersville,California, copies of the attached notice marked"Appendix."4Copies of said notice, on forms pro-vided by the Regional Director for Region 31,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees areI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted ByOrder of the National Labor Relations BOARD" shall read "Posled Pur-suant to a Judgment of the United Stales Court of Appeals Enforcing anOrder of the National Labor Relations Board"customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICF To EMPLOYEESPOSTED BY ORDER OF THINATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWtE wi. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith General Teamsters & Food ProcessingLocal Union No. 87, International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT refuse to provide informationrequested by the Union which is relevant toand necessary for the purpose of collectivebargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All roustabouts, lead roustabouts, crane op-erator, backhoe operator, pushers, andworking foremen, employed by the Employ-er at Elk Ridge Naval Reserve, but exclud-ing all office clerical employees, professionalemployees, guards, all other employees, andsupervisors as defined in the Act.WE WILL, upon request, provide the above-named labor organization with information re-quested by it for the purpose of collective bar-gaining.RICKS CONSTRUCTION COMPANY,INC.253